Citation Nr: 1549963	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  13-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee Pension Center, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of a retroactive payment in the amount of $600 due to the termination of apportionment of non-service connected pension, to include whether the creation of the overpayment was proper.  

(The issue of entitlement to service connection hepatitis C is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that waived $947 of the total debt of $1547 and denied the waiver of $600.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals a September 2011 notice overpayment, an October 2011 financial status report, a January 2012 decision, a February 2012 notice of overpayment, a February 2012 financial status report and statement, the April 2012 decision, a January 2013 VA Form 9, and a September 2013 supplemental statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board finds that, in addition to requesting a waiver of overpayment due to financial hardship, the Veteran appears to be challenging the validity of the debt as he has asserted his ex-wife was overpaid the benefit and not him.  See September 2012 notice of disagreement.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision of waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  See also 38 C.F.R. 38 U .S.C.A. § 1.911(c) (2015).  When a claimant both challenges the validity of a debt and seeks waiver of the debt, the RO must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt.  VAOPGCPREC 6-98.

While the decision on appeal determined that there was no fraud, no misrepresentation of a material fact, and no showing of bad faith on the Veteran's part.  The Committee also found that the Veteran was at minimal fault in the creation of the debt because the Veteran promptly reported the divorce but concluded the Veteran received unjust enrichment at government expense.  However, the RO never addressed the preliminary matter concerning the validity of the debt.  

Additionally, by way of background, the Veteran was granted non-service connected pension, effective October 19, 1998.  The Veteran's now ex-wife was granted an apportionment of the Veteran's benefits, effective December 1, 1999.  
In May 2011 the Veteran's now ex-wife submitted a letter requesting that the apportionment of the Veteran's non-service connected pension be stopped as they were in the process of a divorce.  In August 2011 the Veteran informed the RO that he was in the process of a divorce and requested that the apportionment of his non-service connected pension be stopped as soon as possible.  The Veteran submitted his divorce decree in September 2011 which showed the divorce became final on August 24, 2011.  In September 2011, the RO sent the Veteran a letter notifying him that the apportionment of his benefits had been stopped, effective June 1, 2011.  

In September 2011, the RO also informed the Veteran's ex-wife that she was overpaid by $600.  In October 2011, the Veteran's ex-wife requested a waiver of 

overpayment.  In January 2012, the Committee on Waivers and Compromises (Committee) denied her request for a waiver.  The Committee noted that the debt period was from June 1, 2011, through August 31, 2011, and that the debt was due to the estranged spouse requesting her apportionment be stopped.  

In February 2012 the RO sent the Veteran a letter informing him that his ex-wife has been removed from his award effective September 1, 2011.  The RO also informed the Veteran that the adjustment would result in an overpayment of benefits.  In February 2012 the Veteran submitted a financial status report requesting a waiver of overpayment of debt.  

In an April 2012 decision, the Committee granted a waiver of $947 and denied a waiver of $600 of the total $1547 overpayment.  The committee determined that the overpayment was for the period from June 1, 2011 to August 31, 2011, and included a retroactive check of $600 due to stopping the apportionment.

Based on the above, the Board also finds that as both the Veteran and his ex-wife have been found to have an overpayment of $600 for the same period; it is unclear how the exact amount of the Veteran's debt was calculated based on the evidence of record.  

Under these circumstances, the Board must remand the matter for consideration as to whether the overpayment was validly created, to include whether the calculated amount is correct.  As the issue of entitlement to a waiver is dependent on whether the overpayment was validly created, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

  1. Provide a full accounting of the amount of overpayment, including the monthly amounts the Veteran was paid, the Veteran's ex-wife was paid, and the monthly amounts due for the period of the debt, clearly indicating the monthly adjustments made during this period.
  
  2. Adjudicate the issue of the validity of the debt in the amount of $600 based on all evidence of record.
  
  3. If the overpayment is found to have been properly created, to include the calculated amount, the Veteran should be provided an opportunity to submit additional evidence with respect to his request for waiver of recovery of the overpayment, including a current and complete Financial Status Report.
  
  4. After the actions requested above have been completed, the Committee should review the record and reconsider the Veteran's request for a waiver.  A copy of the decision must be associated with the claims file and a copy provided to the appellant. 
  
  5. If the benefits sought on appeal remain denied, the Veteran should be furnished a Supplemental Statement of the Case, and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




